Exhibit 10.18.6

OLD DOMINION FREIGHT LINE, INC.

NON-EXECUTIVE DIRECTOR COMPENSATION STRUCTURE

EFFECTIVE DATE – JANUARY 1, 2011

 

Director Role

   Annual  Retainer
Amount  

Member (all non-executive directors)

   $ 55,000   

Lead Independent Director (1)

     20,000   

Audit Committee Chairman (1)

     20,000   

Compensation Committee Chairman (1)

     10,000   

Governance and Nomination Committee Chairman (1)

     10,000   

 

(1)

Each non-executive Chairman of a Board Committee and the Lead Independent
Director receives this annual retainer in addition to the retainer paid to all
non-executive directors of $55,000.